DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 18 May 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2022.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:
Claim 8, line 1: --source of-- should be added between “the” and “movement”.
Claim 26, line 1: --source of-- should be added between “the” and “movement”.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bone cutting device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-10, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux et al., U.S. PG-Pub 2017/0340344.
Regarding claims 1, 2 and 8, Boudreaux et al. discloses a cutting device comprising: a static casing (250) that defines a sheathing slot and an opening (portion 140 protrudes from), wherein the sheathing slot extends to the opening and has a first height at an end of the opening; and a horn (140) including a first end and a second end, the first end being configured to operatively connect to a source of ultrasonic movement, the second end including a cutting component (142), with a curved cutting portion, having a second height, wherein the first height is greater than the second height (examiner annotated Fig. 13B below).

    PNG
    media_image1.png
    445
    707
    media_image1.png
    Greyscale

Regarding claim 4, Boudreaux et al. discloses wherein the static casing (250) and the horn (140) are separated by a plurality of gaps (examiner annotated Fig. 14 below).

    PNG
    media_image2.png
    453
    618
    media_image2.png
    Greyscale

Regarding claims 5 and 6, Boudreaux et al. discloses wherein the second end of the horn (at cutting portion 142) extends beyond the sheathing slot of the stating casing (250) (Fig. 13B); and wherein the static casing defines a channel in its interior and an opening (258) positioned proximate the horn for passage of a fluid to the horn (Fig. 14).
Regarding claims 9, 10 and 16, Boudreaux et al. discloses a method of using a cutting device, the method comprising: providing a bone cutting device comprising a static casing (250) that defines a sheathing slot and an opening (portion 140 protrudes from), wherein the sheathing slot extends to the opening and has a first height at an end of the opening; and a horn (140) including a first end and a second end, the first end being configured to operatively connect to a source of ultrasonic movement, the second end including a cutting component (142), with a curved cutting portion, having a second height, wherein the first height is greater than the second height; and activating the source of movement for moving the second end of the horn (examiner annotated Fig. 13A above and paragraph [0080]).
Regarding claim 12, Boudreaux et al. discloses wherein the static casing (250) and the horn (140) are separated by a plurality of gaps (examiner annotated Fig. 14 above).
Regarding claims 13 and 14, Boudreaux et al. discloses wherein the second end of the horn (at cutting portion 142) extends beyond the sheathing slot of the stating casing (250) (Fig. 13B); and wherein the static casing defines a channel in its interior and an opening (258) positioned proximate the horn for passage of a fluid to the horn (Fig. 14).

Claim(s) 1, 7, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al., U.S. Patent 6,379,371.
Regarding claims 1 and 7, Novak et al. discloses a cutting device comprising: a static casing that defines a sheathing slot and an opening, wherein the sheathing slot extends to the opening and has a first height at an end of the opening; and a horn (12) including a first end and a second end, the first end being configured to operatively connect to a source of movement, the second end including a cutting component (44) having a second height, wherein the first height is greater than the second height; and wherein the horn defines a channel in its interior and an opening (56) positioned proximate the second end of the horn for passage of a fluid (Figs. 7-9 and examiner annotated Fig. 10 below).

    PNG
    media_image3.png
    773
    455
    media_image3.png
    Greyscale

Regarding claims 9 and 15, Hood discloses a method of using a cutting device comprising: providing a bone cutting device comprising a static housing that defines a sheathing slot and an opening, wherein the sheathing slot extends to the opening and has a first height at an end of the opening; and a horn (12) including a first end and a second end, the first end being configured to operatively connect to a source of movement, the second end including a cutting component (44) having a second height, wherein the first height is greater than the second height; wherein the horn defines a channel in its interior and an opening (56) positioned proximate the second end of the horn for passage of a fluid (Figs. 7-9 and examiner annotated Fig. 10 above); and activating the source of movement for moving the second end of the horn (Col. 6, lines 8-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux et al., U.S. PG-Pub 2017/0340344 in view of Hood, U.S. Patent 5,261,922.
Regarding claims 3 and 11, Boudreaux et al. discloses the invention essentially as claimed except for wherein the cutting component comprises a serrated portion.
Hood discloses an cutting device having a horn including a cutting component that is curved and has serrations with certain distances between teeth of the serration (46) (Figs. 2 and 5) as such results in optimal cutting (Col. 5, lines 29-33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting component of Boudreaux et al. to include a serrated portion in view of Hood to permit optimal cutting of a issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775